In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00001-CV

RESPONSIVE EDUCATION SOLUTIONS,            §   On Appeal from the 393rd District
Appellant                                      Court
                                           §
V.                                             of Denton County (20-3422-393)
                                           §
SUSAN KIRSCHNER, INDIVIDUALLY,                 April 22, 2021
AND AS NEXT FRIEND OF A.K., A              §
MINOR CHILD, Appellee                          Opinion by Chief Justice Sudderth


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. We reverse that part of the trial court’s

order that denies RES’s plea to the jurisdiction on A.K.’s § 1983 claim, and we render

judgment dismissing the lawsuit for want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth_______________
                                         Chief Justice Bonnie Sudderth